Dismissed and Memorandum Opinion filed September 23, 2004








Dismissed and Memorandum Opinion filed September 23,
2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
      NO. 14-04-00872-CR

 
____________
 
STEVEN RAY PEACE,
Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
338th District Court
Harris County, Texas
Trial Court Cause No.
967,801
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from the denial of appellant=s motion for new trial.  




In case number, 14-04-00233-CR, appellant has appealed his
conviction for the offense of murder.  In
this appeal, appellant attempts to bring a separate appeal from the denial of
his motion for new trial.  Appellant may
challenge the denial of the motion for new trial in the appeal from appellant=s conviction.  Accordingly, appellate timetables for
perfection run from the date of sentencing or the signing of an appealable
order, not from the overruling of a motion for new trial.  Tex.
R. App. P. 26.2.  An appeal from
the denial of a motion for new trial, separate and apart from an appeal from
the conviction, is therefore improper. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 23, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).